Case: 16-11646        Date Filed: 06/26/2017      Page: 1 of 28


                                                                                   [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 16-11646
                               ________________________

                           D.C. Docket No. 0:15-cv-61210-BB



JOSEPH MINK,

                                                                         Plaintiff-Appellant,

                                            versus

SMITH & NEPHEW, INC.,

                                                                        Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                       (June 26, 2017)

Before WILLIAM PRYOR, MARTIN, and BOGGS, ∗ Circuit Judges.

MARTIN, Circuit Judge:




       ∗
         Honorable Danny J. Boggs, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
              Case: 16-11646    Date Filed: 06/26/2017   Page: 2 of 28


      Joseph Mink appeals the District Court’s dismissal of his case against Smith

& Nephew, Inc. (“S&N”), which brought four claims under Florida law. Mr.

Mink’s negligence, product liability, breach of contract, and misrepresentation

claims stem from his decision to get S&N’s metal-on-metal hip replacement

system and the injuries he says it caused him. This system is a medical device

regulated by the Food and Drug Administration (“FDA”). The District Court

dismissed Mr. Mink’s claims after finding they were not viable under Florida law

and, in any event, were expressly and impliedly preempted by federal law. After

careful consideration, and with the benefit of oral argument, we affirm the District

Court’s dismissal of Mr. Mink’s negligence claim to the extent it relies on an

improper training or failure to warn theory of liability. We also affirm the

dismissal of Mr. Mink’s breach of contract claim. We reverse the District Court’s

dismissal of Mr. Mink’s negligence claim and strict product liability claims

premised on manufacturing defect, as well as his misrepresentation claim.

                               I. BACKGROUND

A. THE FACTS

      S&N develops and manufactures joint replacement systems. One of its

systems is the Birmingham Hip Resurfacing (“BHR”) System, which is a metal-

on-metal hip replacement system. As a Class III medical device, the BHR System

requires premarket approval from the FDA before it can be made commercially


                                          2
             Case: 16-11646     Date Filed: 06/26/2017   Page: 3 of 28


available. The FDA gave this approval in May 2006, but set conditions. One

condition was that S&N conduct a post-approval study to be sure of the device’s

safety and effectiveness over time. This study included assessments of renal

function and monitoring of metal ion levels in a patient’s blood.

      Mr. Mink’s doctor told him he needed a hip replacement. His doctor

scheduled the surgery, planning to use a hip replacement system other than S&N’s.

However, before his surgery, Mr. Mink saw an advertisement for S&N’s BHR

system and contacted S&N about it. S&N referred Mr. Mink to Dr. Jason

Weisstein, who was a local orthopedic surgeon and served as an S&N

representative. Dr. Weisstein told Mr. Mink he could get the BHR System as a

part of S&N’s 10-year post-approval study. He also told Mr. Mink that as a study

participant, Mr. Mink would be regularly monitored and tested for 10 years at no

cost. Mr. Mink liked the sound of that. He agreed to use the BHR System as his

hip replacement system and signed the consent form to enter the study. He

believed he would get better monitoring and medical attention from S&N than he

would get from a competitor’s product that came with no study or related free

benefits.

      On June 6, 2011, Mr. Mink had the hip replacement surgery and got the

BHR System. About seven weeks later, on August 1, 2011, Dr. Weisstein

informed Mr. Mink that he was moving away and could no longer see Mr. Mink


                                         3
              Case: 16-11646     Date Filed: 06/26/2017    Page: 4 of 28


for the BHR study. But Dr. Weisstein assured Mr. Mink that he would find

another local doctor so that Mr. Mink could continue to participate in the BHR

study and receive its benefits. On August 18, 2011, Dr. Weisstein told Mr. Mink

that S&N had arranged for his continued participation in the study with Dr.

Gregory Martin. So Mr. Mink visited Dr. Martin. To his surprise, Dr. Martin had

never heard about Mr. Mink or his participation in the BHR study. To add insult to

Mr. Mink’s injury, he also got a bill for his visit to Dr. Martin. On May 14, 2012,

S&N told Mr. Mink it could not find a clinical site for him to continue

participating in the BHR study. S&N terminated Mr. Mink from the study and told

him so.

      As time passed, Mr. Mink experienced higher-than-normal chromium and

cobalt levels in his blood. In light of this, he had the metal-ion levels in his blood

closely monitored even after he was terminated from the study—only now at his

own expense. Unfortunately, Mr. Mink’s problems with the BHR System only got

worse. He began to experience eye problems, and his left inguinal lymph node,

near the site of his hip replacement, became so enlarged it had to be surgically

removed. Mr. Mink’s blood toxicity from the chromium and cobalt leaching from

the BHR System continued to worsen as well. Eventually, on November 17, 2014,

Mr. Mink had to have the BHR System removed in what is called a “revision”

surgery.


                                           4
              Case: 16-11646     Date Filed: 06/26/2017    Page: 5 of 28


B. PROCEDURAL HISTORY

      Mr. Mink brought four claims under Florida law against S&N. They are

claims for (1) negligence; (2) strict product liability; (3) breach of contract; and (4)

misrepresentation. His negligence claim is, in turn, premised on three possible

theories: (1) a defect in the manufacturing process; (2) inadequate or improper

training; and (3) failure to report adverse events. His strict product liability claim

is also based on a manufacturing defect theory. The strict product liability claim

alleged that S&N violated the FDA-required manufacturing specifications in the

BHR System he got. His breach of contract claim alleges that S&N breached its

agreement with him about the BHR study. And his misrepresentation claim is

based on misrepresentations that Mr. Mink says S&N made about the free medical

care he would receive as well as misrepresentations about the product having been

proven safe in England. He says these misrepresentations induced him to get

S&N’s BHR system instead of a competitor’s hip replacement product.

      The District Court granted S&N’s motion to dismiss. S&N argued that all

four of Mr. Mink’s claims failed to state a claim upon which relief could be

granted because they were barred under Florida state law; expressly preempted by

federal law; and impliedly preempted by federal law. The District Court found all

claims due to be dismissed because: (1) the negligence claim was barred under

Florida law, and alternatively, impliedly preempted by federal law; (2) the strict


                                           5
             Case: 16-11646     Date Filed: 06/26/2017   Page: 6 of 28


product liability claim was impliedly preempted by federal law; (3) the breach of

contract claim failed under Florida law, and alternatively, was expressly preempted

by federal law; and (4) the misrepresentation claim “succumb[ed] to the same legal

theories which force[d] the dismissal of the previously-discussed claims.” All of

Mr. Mink’s claims were dismissed with prejudice. This appeal followed.

                         II. STANDARD OF REVIEW

      We review de novo the District Court’s dismissal of a complaint for failure

to state a claim under Federal Rule of Civil Procedure 12(b)(6). Hill v. White, 321
F.3d 1334, 1335 (11th Cir. 2003) (per curiam). A plaintiff’s allegations are

accepted as true and we construe his complaint in the light most favorable to him.

Id. We also review de novo the District Court’s interpretation of state law. Tampa

Bay Water v. HDR Eng’g, Inc., 731 F.3d 1171, 1177 (11th Cir. 2013). We may

affirm the District Court on any ground supported by the record, regardless of

whether the District Court relied on it. See Krutzig v. Pulte Home Corp., 602 F.3d
1231, 1234 (11th Cir. 2010).

                     III. FEDERAL PREEMPTION LAW

A. THE MEDICAL DEVICE AMENDMENTS

      The Medical Device Amendments of 1976, 21 U.S.C. § 360c et seq., were

enacted to amend the FDA’s enabling statute, the Food, Drug, and Cosmetic Act,

id. § 301 et seq. The Medical Device Amendments gave the FDA regulatory


                                         6
              Case: 16-11646     Date Filed: 06/26/2017   Page: 7 of 28


authority over medical devices for human use. See § 360c et seq. Under that

authority, the FDA classifies medical devices into three categories, depending on

the level of risk presented. See Riegel v. Medtronic, Inc., 552 U.S. 312, 316–17,

128 S. Ct. 999, 1003 (2008). All metal-on-metal hip replacements are considered

“Class III” medical devices, which is the highest category of risk. See id.; 21

U.S.C. § 360c(a)(1); 21 C.F.R. § 888. Any company wanting to sell a metal-on-

metal hip replacement system is required to undergo the FDA’s “premarket

approval” process. 21 C.F.R. § 814.1.

      Premarket approval is a rigorous process of federal review that evaluates a

medical device’s safety and effectiveness. See Riegel, 552 U.S. at 317–20, 128 S.

Ct. at 1004–05 (describing this process). This process takes, on average, about

1,200 hours of review by the FDA. Id. at 318. For each device, the FDA compiles

a large amount of data and carefully weighs the risks and benefits. See id. Even

once approved, the FDA regularly attaches specific conditions to a device. See id.

at 319; 21 U.S.C. § 360j(e)(1). And after the FDA approves a device, the

manufacturer may not make any change to the device’s specifications, or anything

else that might affect its safety and effectiveness, unless it submits a supplemental

application to the FDA. 21 U.S.C. § 360e(d)(5)(A)(i). The FDA must be informed

of changes to the manufacturing process. Id. The manufacturer must report




                                          7
              Case: 16-11646     Date Filed: 06/26/2017   Page: 8 of 28


information to the FDA, including new studies about the device and any adverse

events. Id. § 360i; 21 C.F.R. §§ 803.50(a), 814.84(b)(2).

      The Medical Device Amendments contain, among other things, two

provisions that are central to this appeal. They are 21 U.S.C. § 360k(a), the

“express preemption” provision, and 21 U.S.C. § 337(a), the “implied preemption”

provision. S&N argues that these two provisions preempt all of Mr. Mink’s state

law claims.

B. EXPRESS PREEMPTION

      Section 360k(a) applies to Class III medical devices and says:

      [N]o State or political subdivision of a State may establish or continue
      in effect with respect to a device intended for human use any
      requirement—
      (1) which is different from, or in addition to, any requirement
      applicable under this chapter to the device, and
      (2) which relates to the safety or effectiveness of the device or to any
      other matter included in a requirement applicable to the device under
      this chapter.

21 U.S.C. § 360k(a). This provision does not allow a state to impose a requirement

on a Class III medical device that is “different from, or in addition to” any federal

requirement on the device. See id. Any state requirement that does this is

expressly preempted by federal law.

      The Supreme Court has considered Section § 360k(a) in some depth. See

Riegel, 552 U.S. 312, 128 S. Ct. 999; Medtronic, Inc. v. Lohr, 518 U.S. 470, 116 S.

Ct. 2240 (1996). In Lohr, the Court made clear that § 360k(a) did not preempt all
                                          8
               Case: 16-11646        Date Filed: 06/26/2017      Page: 9 of 28


state-law claims. 518 U.S. at 495, 116 S. Ct. at 2255. The Court explained that

state common law claims could still be pursued by plaintiffs if the claims were

based on the violation of federal law:

       Nothing in § 360k denies Florida the right to provide a traditional
       damages remedy for violations of common-law duties when those
       duties parallel federal requirements. Even if it may be necessary as a
       matter of Florida law to prove that those violations were the result of
       negligent conduct, or that they created an unreasonable hazard for
       users of the product, such additional elements of the state-law cause of
       action would make the state requirements narrower, not broader, than
       the federal requirement. While such a narrower requirement might be
       “different from” the federal rules in a literal sense, such a difference
       would surely provide a strange reason for finding pre-emption of a
       state rule insofar as it duplicates the federal rule. The presence of a
       damages remedy does not amount to the additional or different
       “requirement” that is necessary under the statute; rather, it merely
       provides another reason for manufacturers to comply with identical
       existing “requirements” under federal law.

Id. at 495, 116 S. Ct. at 2255. Applying this reasoning, the Supreme Court decided

in Lohr that the plaintiff’s state common law claims based on negligent design and

defective manufacturing or labelling were not preempted to the extent their claims

paralleled federal requirements. See id. at 492–503, 116 S. Ct. at 2253–59.1

       In Riegel, the Supreme Court held the plaintiff’s New York state-law claims

for strict liability, breach of implied warranty, and negligence were expressly


       1
          It is worth mentioning that the device in Lohr went through the § 510(k) premarket
notification process for devices “substantially equivalent” to a device already on the market
instead of the more rigorous premarket approval process here. Lohr, 518 U.S. at 478–80, 116 S.
Ct. at 2247–28. But the Court’s explanation about parallel claims applies in the premarket
approval context as well. See id. at 494, 116 S. Ct. at 2254–55; Riegel, 552 U.S. at 330, 128 S.
Ct. at 1011.
                                               9
             Case: 16-11646      Date Filed: 06/26/2017    Page: 10 of 28


preempted because they imposed requirements that went beyond the federal

regulations on the medical device at issue there. 552 U.S. at 320, 330, 128 S. Ct. at

1006, 1011. But the Court was careful to say that duties imposed by state law are

preempted only to the narrow extent that they add different or extra requirements

to the safety and effectiveness of the medical device beyond those required by the

federal scheme. See id. at 330, 128 S. Ct. at 1011. “Parallel” state duties survive

so long as they claim a violation of state tort law that aligns with a federal

requirement. See id. In contrast, a claim that a device “violated state tort law

notwithstanding compliance with the relevant federal requirements” would clearly

be preempted. Id.

      Our Court examined Riegel in Wolicki-Gables v. Arrow International, Inc.,

634 F.3d 1296 (11th Cir. 2011). We said that state law claims could survive

§ 360k if the state requirements were “genuinely equivalent” to the federal ones.

Id. at 1300 (quotation omitted). We adopted a two-prong test to determine if a

state-law claim is expressly preempted:

      First, a court must determine whether the Federal Government has
      established requirements applicable to the device. If so, the court
      must then determine whether the plaintiff’s common-law claims are
      based upon state law requirements with respect to the device that are
      different from, or in addition to the federal ones, and that relate to the
      safety and effectiveness.

Id. at 1301 (quotations omitted and alterations adopted). The Wolicki-Gables

panel said that any device that goes through premarket approval will necessarily
                                          10
             Case: 16-11646     Date Filed: 06/26/2017   Page: 11 of 28


have federally established requirements. See id. The panel concluded that the

claims asserted by the plaintiff in Wolicki-Gables were expressly precluded

because nothing “specifically stated in the initial pleadings” what parallel federal

requirements had been violated. Id.

C. IMPLIED PREEMPTION

      Section 337(a) governs implied preemption. It requires that, with exceptions

not relevant here, “all such proceedings for the enforcement, or to restrain

violations, of this chapter shall be by and in the name of the United States.” 21

U.S.C. § 337(a) (emphasis added). This is sometimes called the “no-private-right-

of-action” clause.

      The Supreme Court examined this statute in Buckman Co. v. Plaintiffs’

Legal Committee, 531 U.S. 341, 121 S. Ct. 1012 (2001). In Buckman, the

plaintiffs brought state-law fraud claims asserting fraudulent representations made

to the FDA by the manufacturer of an orthopedic bone screw, a Class III medical

device. Id. at 346–47, 121 S. Ct. at 1016. The Supreme Court held that these state

law claims were impliedly preempted because “the plaintiffs’ state-law fraud-on-

the-FDA claims conflict with . . . federal law.” Id. at 348, 121 S. Ct. at 1017. The

Court reasoned that the claims made in Buckman asserted the power given to the

FDA to punish and deter fraud against itself, and that it was the FDA that had the




                                          11
             Case: 16-11646     Date Filed: 06/26/2017   Page: 12 of 28


authority to balance the statutory objectives at issue—not a private plaintiff. See

id.

      But the Court made the distinction between the “fraud-on-the-agency

claims” in Buckman and “traditional state tort law [that] predated the federal

enactments in question[].” Id. at 353, 121 S. Ct. at 1020. Thus, the Supreme Court

told us that traditional state-law tort claims survive implied preemption so long as

they don’t seek to privately enforce a duty owed to the FDA. See id.

D. EXPRESS AND IMPLIED PREEMPTION APPLIED

      Our Court has no published opinion examining how these two preemption

provisions work together, as applied to a Class III medical device that has gone

through the FDA’s premarket approval process. To avoid having his claims

preempted, a plaintiff must carefully plead a claim that implicates the safety or

effectiveness of a federally-regulated medical device. Express preemption will bar

state-law claims that impose on the medical device a requirement different from or

additional to federal requirements. See Riegel, 552 U.S. at 321–22, 128 S. Ct. at

1006; Wolicki-Gables, 634 F.3d at 1301–02. And implied preemption prohibits

state-law claims that seek to privately enforce duties owed to the FDA. See

Buckman, 531 U.S. at 348, 121 S. Ct. at 1017.

      These two types of preemption, operating in tandem, have created what

some federal courts have described as a “narrow gap” for pleadings. In re


                                         12
             Case: 16-11646     Date Filed: 06/26/2017    Page: 13 of 28


Medtronic, Inc., 623 F.3d 1200, 1204 (8th Cir. 2010) (quotation omitted). To

make it through, a plaintiff has to sue for conduct that violates a federal

requirement (avoiding express preemption), but cannot sue only because the

conduct violated that federal requirement (avoiding implied preemption). Id.

Putting these ideas into practice, the Seventh Circuit says a plaintiff may proceed

on her claim so long as she claims the “breach of a well-recognized duty owed to

her under state law” and so “long as she can show that she was harmed by a

violation of applicable federal law.” Bausch v. Stryker Corp., 630 F.3d 546, 558

(7th Cir. 2010).

                            IV. MR. MINK’S CLAIMS

      As we’ve said, Mr. Mink brought four Florida state-law claims. We will

evaluate whether each claim was properly pled under Florida law. Then we’ll

examine whether federal law preempts the claim, either by express or implied

preemption. Because preemption is a principle derived from the Supremacy

Clause, U.S. Const. Art. VI, cl. 2, we must first analyze whether each claim can

stand under state law, and only then decide the preemption questions where

necessary. See Slack v. McDaniel, 529 U.S. 473, 485, 120 S. Ct. 1595, 1604

(2000) (explaining courts should “not pass upon a constitutional question although

properly presented by the record, if there is also present some other ground upon

which the case may be disposed of” (quotation omitted)).


                                          13
               Case: 16-11646       Date Filed: 06/26/2017      Page: 14 of 28


       We will examine each of Mr. Mink’s four state-law claims. But first, it’s

worth addressing the recent Florida decision in Wolicki-Gables v. Doctors Same

Day Surgery Center, Ltd., ___ So. 3d ___, 2017 WL 603316 (Fla. 2d DCA Feb.

15, 2017) (Wolicki-Gables II). 2 S&N urges us to defer to this decision so as to

hold that Florida law does not recognize a parallel claim under the Medical Device

Amendments. This interpretation would mean that none of Mr. Mink’s claims can

proceed. We decline this invitation because the Wolicki-Gables II ruling was

based on a misapprehension of what federal law requires. Because Florida courts

are not the source of federal law, their interpretation of federal law does not bind

us. The Wolicki-Gables II court said, mistakenly, that as a general matter,

“[c]ommon law damage claims are inadequate to escape federal preemption,” and

only then determined that Florida law does not create any other private right of

action based on the federal statute. Id. at *5–6. But as we set out above, common

law causes of action may avoid federal preemption so long as there is a state duty

that is owed to the plaintiff and the common-law claim imposes only requirements

that parallel the federal requirements. The court in Wolicki-Gables II ruled that

there was no implied private right of action created by the federal statute or any

other source of Florida law. The Wolicki-Gables II court did not overturn existing


       2
          Both our Court and the Florida Second District Court of Appeal have had a Wolicki-
Gables case. In our discussion, we have undertaken to be clear about whether we are referring to
the state or the federal case.
                                              14
             Case: 16-11646     Date Filed: 06/26/2017    Page: 15 of 28


Florida law about negligence claims that relate to a statutory violation. See Fla.

Dep’t of Corr. v. Abril, 969 So. 2d 201, 205 (Fla. 2007) (per curiam) (“The courts

of Florida have long recognized that the violation of a statute may be utilized as

evidence of negligence.”); id. (recognizing a “statute, ordinance, or administrative

rule or regulation” all could be “prima facie evidence of negligence” (quotation

omitted)).

      The position S&N asks us to adopt would mean that, as S&N said at oral

argument, no Florida state law claim could ever be brought against it, no matter

how it is pled. But the Supreme Court has already told us this is not what

Congress did when it enacted the Medical Device Amendments. See Lohr, 518
U.S. at 487, 116 S. Ct. at 2251 (plurality opinion); id. at 494–95, 116 S. Ct. at

2254–55 (majority opinion). The Supreme Court made clear that the plain text of

the Medical Device Amendments was not intended to “have the perverse effect of

granting complete immunity from [tort] liability to an entire industry that, in the

judgment of Congress, needed more stringent regulation in order to provide for the

safety and effectiveness of medical devices intended for human use.” Id. at 487,
116 S. Ct. at 2251 (plurality opinion) (quotation omitted). S&N’s position seeks

immunity beyond what the Medical Device Amendments provide. Manufacturers

of Class III medical devices subjected to premarket approval are protected from

civil liability under § 360k to the extent that they comply with federal law. But


                                          15
             Case: 16-11646      Date Filed: 06/26/2017    Page: 16 of 28


where the plaintiff can prove he was hurt by a manufacturer’s breach of a

common-law duty owed to him and that duty is parallel to the requirements of

federal law, there is no preemption. See id.; Bausch, 630 F.3d at 549–50.

      Mr. Mink’s claims are Florida common law causes of action, not private

rights of action enforcing the violation of a statute. Whether these common law

causes of action were properly alleged under Florida law, or impose requirements

that raise preemption issues, are questions we address now.

A. NEGLIGENCE

      Mr. Mink bases his negligence claim on three possible theories of liability:

(1) manufacturing defect; (2) inadequate or improper training; and (3) failure to

report. His complaint alleges negligence by S&N on all three of these theories, but

expressly limits his claims to those that “are parallel to and not different from or in

addition to the requirements of federal law.” Mr. Mink says S&N violated a

number of the FDA’s premarket approval requirements for the BHR System as

well as a number of federal regulations. He argues that these federal violations

establish a prima facie case of Florida common law negligence, and reiterates that

he is pleading this Florida claim only to the extent that it parallels federal law.

      Of Mr. Mink’s three theories of liability for his negligence claim, only the

manufacturing defect theory may proceed. The improper training theory is barred

by Florida law. And the failure to report theory is impliedly preempted.


                                           16
              Case: 16-11646      Date Filed: 06/26/2017   Page: 17 of 28


       1. Florida State Law

       Mr. Mink properly pled his manufacturing defect theory under Florida law.

Mr. Mink says his BHR System was defective because “a properly manufactured

BHR system would not cause immediate and toxic levels of chromium and cobalt

in [his] blood from the date of surgery.” Florida law recognizes common law

negligence claims based on a manufacturing defect theory of liability. See Ford

Motor Co. v. Evancho, 327 So. 2d 201, 202 (Fla. 1976) (holding that

manufacturers may be liable for a manufacturing defect that causes or enhances

injury).

       So too is Mr. Mink’s “failure to report adverse events” theory properly pled

under Florida law. Although Mr. Mink describes this claim using various terms,

Florida law recognizes this theory as “negligent failure to warn.” Mr. Mink alleges

that S&N violated its common law duties to warn generally about the dangers the

BHR System posed, and that S&N had a post-sale duty to warn because it was

required to report adverse events to the FDA. Florida law recognizes the common

law duty of failure to warn as a basis for a negligence claim. See Aubin v. Union

Carbide Corp., 177 So. 3d 489, 514 (Fla. 2015); High v. Westinghouse Elec. Corp.,

610 So. 2d 1259, 1262–63 (Fla. 1992) (recognizing manufactures may be negligent

for failing to warn entities that sell their product).




                                            17
             Case: 16-11646     Date Filed: 06/26/2017   Page: 18 of 28


      On the other hand, Florida law does not allow the improper training theory

to proceed. Mr. Mink says S&N had a duty to correctly train the doctor on how to

implant the BHR System in him. But under Florida law, the learned-intermediary

doctrine bars this theory of negligence. See Felix v. Hoffmann-LaRoche, Inc., 540
So. 2d 102, 104 (Fla. 1989) (“[T]he prescribing physician, acting as a ‘learned

intermediary’ between the manufacturer and the consumer, weighs the potential

benefits against the dangers in deciding whether to recommend [something] to

meet the patient’s needs.”); see also Rounds v. Genzyme Corp., 440 F. App’x 753,

755–56 (11th Cir. 2011) (per curiam) (unpublished) (holding the learned-

intermediary doctrine barred a failure-to-train claim under Florida law). S&N’s

duty in this regard, if any, was to the physician, not Mr. Mink. See id. We

therefore affirm the District Court’s dismissal of Mr. Mink’s negligence claim to

the extent it was premised on an improper training theory.

2. Implied Preemption

      Mr. Mink’s manufacturing defect theory is not impliedly preempted by

federal law, but his failure to report theory is. As set out above, in Buckman, the

Supreme Court held that “state-law fraud-on-the-FDA claims” conflicted with, and

were therefore impliedly preempted, by federal law. 531 U.S. at 348, 121 S. Ct. at

1017. But the Court said traditional state tort law causes of action that predated the

federal enactments, and did not implicate a duty owed to the FDA, are generally


                                         18
               Case: 16-11646   Date Filed: 06/26/2017    Page: 19 of 28


not impliedly preempted. See id. at 353, 121 S. Ct. at 1020; see also id. at 354, 121

S. Ct. at 1020 (Stevens, J., concurring).

      Applying Buckman, Mr. Mink’s failure to report theory is impliedly

preempted. Mr. Mink’s theory relies on his allegation that S&N “failed to

adequately investigate adverse events and complaints and failed to properly report

these issues to the FDA.” Because this theory of liability is based on a duty to file

a report with the FDA, it is very much like the “fraud-on-the FDA” claim the

Supreme Court held was impliedly preempted in Buckman. In both cases, a

plaintiff alleged a manufacturer failed to tell the FDA those things required by

federal law. And here, like Buckman, we conclude that federal law preempts these

claims insofar as S&N’s duty is owed to the FDA and Mr. Mink’s theory of

liability is not one that state tort law has traditionally occupied. We therefore

affirm the District Court’s dismissal of Mr. Mink’s negligence claim to the extent

it was premised on a “failure to report” theory.

      In contrast, Mr. Mink’s manufacturing defect theory falls into the category

of traditional state tort law that is not impliedly preempted. The duty of a

manufacturer to use due care in manufacturing a medical device predates the

Medical Device Amendments, and is a duty that S&N owes Mr. Mink (as opposed

to the FDA). This theory of liability is therefore not impliedly preempted by

federal law.


                                            19
             Case: 16-11646    Date Filed: 06/26/2017    Page: 20 of 28


3. Express Preemption

      Neither is Mr. Mink’s manufacturing defect theory expressly preempted by

federal law. As the Supreme Court recognized in Lohr: “Nothing in § 360k denies

Florida the right to provide a traditional damages remedy for violations of

common-law duties when those duties parallel federal requirements.” 518 U.S. at

495, 116 S. Ct. at 2255. Mr. Mink alleges that S&N violated the Florida common

law duty to use due care in manufacturing a medical device. This duty is parallel

to the federal requirement that the BHR System be manufactured according to the

approved specifications for the medical device. Said another way, Mr. Mink

alleges that S&N’s violation of a federal requirement also caused the violation of a

state-law duty.

      Florida law allows the violation of a federal requirement to serve as prima

facie evidence of negligence. See Abril, 969 So. 2d at 205. So Florida law does

not impose any different or additional requirement on the device. See 21 U.S.C.

§ 360k(a). The holding in Riegel was limited to violations of state tort law

“notwithstanding compliance with the relevant federal requirements.” 552 U.S. at

330, 128 S. Ct. at 1011. Thus, as long as the state tort law claim is premised on a

violation of federal law, it survives if it does not impose new requirements on the

medical device. And even if there are some additional elements that must be

proven under Florida law, the claim is not expressly preempted so long as the


                                         20
               Case: 16-11646        Date Filed: 06/26/2017        Page: 21 of 28


Florida elements do not implicate any additional requirement on the device itself.

See Lohr, 518 U.S. at 495, 116 S. Ct. at 2255 (holding these additional elements

make the state requirements “narrower, not broader, than the federal requirement”).

In sum, this claim is precisely the type the Supreme Court has told us survives

express preemption. See Riegel, 552 U.S. at 330, 128 S. Ct. at 1011.

       S&N argues that this Court’s precedent in Wolicki-Gables forecloses Mr.

Mink’s claim, because it held the plaintiffs’ Florida manufacturing defect claim

was expressly preempted. 634 F.3d at 1301–02. But Wolicki-Gables dismissed

the plaintiffs’ claim because of pleading deficiencies: the plaintiffs did not

carefully plead the Florida duties to the extent they paralleled federal requirements,

and they did “not set forth any specific problem, or failure to comply with any

FDA regulation that [could] be linked to the injury alleged.” Id. (quotation

omitted). In quite the contrast, Mr. Mink carefully pled his claims only to the

extent the Florida state-law duties paralleled federal requirements. And he pointed

to device-specific federal requirements he says S&N violated, including the

premarket approval specifications for the device, see 21 C.F.R. § 814.80, as well as

a number of other specific federal regulations.3



       3
          To the extent S&N argues that some of the federal regulations cited by Mr. Mink are not
sufficiently device-specific, we reject its argument. We agree with our sister circuits that there is
no “sound legal basis” to distinguish these federal requirements because the plain text of § 360k
refers to “any requirement.” Bausch, 630 F.3d at 555; see Howard v. Sulzer Orthopedics, Inc.,
382 F. App’x 436, 440–41 (6th Cir. 2010).
                                                 21
              Case: 16-11646     Date Filed: 06/26/2017    Page: 22 of 28


      We thus conclude that Mr. Mink’s negligence claim is not preempted by

federal law to the extent that it is premised on a manufacturing defect theory in

violation of federal requirements. We reverse the District Court’s finding in this

regard.

B. STRICT PRODUCT LIABILITY

      Mr. Mink’s second claim is strict product liability premised on a

manufacturing defect theory. Our analysis on this claim is nearly the same as the

analysis on Mr. Mink’s negligence claim premised on this same theory. In both

claims, Mr. Mink alleges the BHR System was not manufactured in a way that was

consistent with the FDA premarket approval specifications, as required by 21

C.F.R. § 814.80. More to the point, Mr. Mink says the BHR System he got was

manufactured with material that did not meet the FDA’s requirements for hardness,

durability, composition, and finish. He says these defects were the proximate

cause of his injuries.

      Florida law allows this claim because it recognizes that manufacturers may

be held strictly liable for an injury to the user of its product. See West v.

Caterpillar Tractor Co., 336 So. 2d 80, 86–87 (Fla. 1976). And the claim is not

expressly preempted by federal law for the same reasons as the negligence claim

premised on this theory. It is a state common law tort claim based on the violation

of a parallel federal requirement. Neither is this claim impliedly preempted by


                                          22
               Case: 16-11646       Date Filed: 06/26/2017        Page: 23 of 28


federal law, again for the same reasons as before: the duty enforced here is the

traditional state tort duty of a manufacturer to use due care in manufacturing the

medical device. No duty is owed to the FDA. We therefore reverse the District

Court’s dismissal of Mr. Mink’s strict product liability claim.

C. BREACH OF CONTRACT

       Mr. Mink alleges that Dr. Weisstein was S&N’s express and implied agent. 4

Dr. Weisstein offered to sell the BHR System to him with the additional

consideration that Mr. Mink would be in the BHR study (and receive its free

benefits). Mr. Mink alleges he therefore had a contract with S&N.

       While there appears to be a genuine question of fact about whether Mr.

Mink had an oral contract with S&N, when we heard oral argument in this case,

Mr. Mink’s counsel told us this claim is limited solely to the written consent

agreement he signed with S&N. And based on the written consent agreement, we

agree with the District Court that Mr. Mink did not properly allege facts necessary

to establish a breach of contract claim. Florida law requires that “[t]o state a cause

of action for breach of contract, a complaint need only allege facts that establish

the existence of a contract, a material breach, and resulting damages.” Baron v.


       4
          S&N disputes whether Dr. Weisstein was its agent. But Mr. Mink alleges that he was,
and at this pre-discovery stage that’s enough, because agency is a question of fact under Florida
law. See S. Fla. Coastal Elec., Inc. v. Treasures on Bay II Condo. Ass’n, 89 So. 3d 264, 267
(Fla. 3d DCA 2012) (“Whether an agency relationship exists is generally a question of fact, and
thus disputes regarding the material facts in support of agency will prevent summary
judgment.”).
                                                23
             Case: 16-11646     Date Filed: 06/26/2017   Page: 24 of 28


Osman, 39 So. 3d 449, 451 (Fla. 5th DCA 2010) (per curiam). And to establish the

existence of a contract, Mr. Mink must show that the “basic requirements of

contract law” under Florida law were met, including “offer, acceptance,

consideration and sufficient specification of essential terms.” St. Joe Corp. v.

McIver, 875 So. 2d 375, 381 (Fla. 2004).

      In his complaint, Mr. Mink alleged that the consent form he signed was a

“binding commitment” by S&N “in consideration for [him] agreeing to purchase

the product and have the BHR system implanted.” He also listed a number of

medical procedures and examinations he says the consent form promised him. But

even assuming the consent form was a valid contract, Mr. Mink never alleged that

S&N breached any of these promises in the form. Instead he alleged only that

S&N breached an “oral contract.” Because Mr. Mink has conceded any claim

based on an oral contract between him and S&N, and has failed to allege any

breach of a written contract, we affirm the District Court’s dismissal of this claim.

D. MISREPRESENTATION

      In his misrepresentation claim, Mr. Mink alleges Dr. Weisstein represented

to him that if he got the BHR System, he would receive 10 years of medical

monitoring, testing, and examinations—all paid for by S&N. He also says Dr.

Weisstein told him the BHR System had been used successfully in England since

1997 and was a better product than the alternatives on the market for someone his


                                          24
             Case: 16-11646     Date Filed: 06/26/2017    Page: 25 of 28


age. But Mr. Mink claims S&N knew or should have known that all of these

representations were false. He alleges he reasonably relied upon these

misrepresentations, which induced him to get the BHR System, which in turn

caused him physical injuries, economic loss, and other damages.

      1. Florida Law

      This claim may proceed under Florida law as a fraudulent misrepresentation

claim. Florida law establishes four elements of fraudulent misrepresentation: “(1)

a false statement concerning a material fact; (2) the representor’s knowledge that

the representation is false; (3) an intention that the representation induce another to

act on it; and (4) consequent injury by the party acting in reliance on the

representation.” Butler v. Yusem, 44 So. 3d 102, 105 (Fla. 2010) (per curiam)

(quotation omitted). Mr. Mink’s allegations satisfy these requirements. He alleged

that S&N made materially false representations; that S&N knew or should have

known its material representations were false; that the false misrepresentations

induced him to get the BHR System; and that the false representations caused his

injury because he reasonably relied upon them.

      2. Express Preemption

      Mr. Mink’s misrepresentation claim is not expressly preempted by federal

law. This claim is based solely on representations made to him by S&N. The

plain language of § 360k(a) prohibits state-law requirements that “relate[] to the


                                          25
              Case: 16-11646     Date Filed: 06/26/2017     Page: 26 of 28


safety or effectiveness of the device or to any other matter included in a

requirement applicable to the device.” 21 U.S.C. § 360k(a) (emphasis added); see

also Riegel, 552 U.S. at 322, 128 S. Ct. at 1006 (holding § 360k can only bar

“common-law claims [] based upon [state] requirements with respect to the device

that are ‘different from, or in addition to,’ the federal ones, and that relate to safety

and effectiveness”). Mr. Mink’s claim does not rely on any new or additional

safety or effectiveness requirements for the BHR System. Rather, he says Dr.

Weisstein, S&N’s agent, fraudulently induced him to get the device.

      S&N argues this claim does relate to the BHR System’s safety and

effectiveness because it would not exist but-for the FDA’s required post-approval

BHR study. See 21 C.F.R. § 814.82(a)(2). It says the BHR study was therefore a

federal requirement, and Mr. Mink’s claim imposes additional state requirements

that must be preempted. This argument fails for two reasons. First, the

representations S&N allegedly made to Mr. Mink do not impose any safety or

effectiveness requirements on the BHR System. Second, and in any event, if these

representations did impose any new requirements on the BHR System, they were

undertaken by S&N, not imposed by the state of Florida. See 21 U.S.C. § 360k(a)

(“[N]o State . . . may establish . . . any requirement . . . .” (emphasis added)).

These boundaries for preemption comport with those the Supreme Court has set in

other preemption contexts. See, e.g., Cipollone v. Liggett Grp., Inc., 505 U.S. 504,


                                           26
               Case: 16-11646    Date Filed: 06/26/2017   Page: 27 of 28


525 & n.23, 112 S. Ct. 2608, 2622 & n.23 (1992) (plurality opinion) (holding

petitioner’s claim for the breach of an express warranty was not preempted under

the Cigarette Labeling and Advertising Act, 15 U.S.C. § 1334(b), because it

“sound[s] in contract” and therefore was not “imposed under State law” but instead

“imposed by the warrantor” (quotations omitted)). Because the alleged

representations were made by S&N to Mr. Mink, any additional or different

requirement they imposed on the BHR System could not have been imposed by

Florida. Therefore, this claim is not expressly preempted by federal law.

         3. Implied Preemption

         Neither is Mr. Mink’s misrepresentation claim impliedly preempted by

federal law. Section 337(a) can prohibit only actions to enforce FDA requirements

by private parties. See 21 U.S.C. § 337(a); see also Buckman, 531 U.S. at 348,
121 S. Ct. at 1017. The misrepresentation claim here, for the same reasons

explained above, is not enforcing any FDA requirement on S&N. Although this

claim does have some relation to the BHR study, it seeks to remedy S&N’s

material false statements that were relied upon by Mr. Mink. As a result, this

claim is not impliedly preempted, and we reverse its dismissal by the District

Court.




                                          27
             Case: 16-11646     Date Filed: 06/26/2017   Page: 28 of 28


                               IV. CONCLUSION

      We affirm the District Court’s dismissal of Mr. Mink’s negligence claim to

the extent it is premised on an improper training or failure to warn theory of

liability. We also affirm the District Court’s dismissal of his breach of contract

claim. We reverse the District Court’s dismissal of Mr. Mink’s negligence claim

and strict product liability claims premised on manufacturing defect, as well as his

misrepresentation claim. These surviving claims are cognizable Florida common

law causes of action and are not preempted by federal law. It remains to be seen if

Mr. Mink can prove his allegations, but they are properly pled and not preempted.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                          28